DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.

Response to Amendment
The amendments submitted 06-08-2022 are being considered by the examiner.
The amendment filed 06-08-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the obtaining the vehicle state information includes: extracting a detection node identifier from the detection message; determining a location of the detection node based on the node identifier; obtaining the vehicle state information based on the location of the detection node” of claim 3-4, 10-11, and 17-18.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 3-4, 10-11, and 17-18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “wherein the obtaining the vehicle state information includes: extracting a detection node identifier from the detection message; determining a location of the detection node based on the node identifier; obtaining the vehicle state information based on the location of the detection node” of claim 3-4, 10-11, and 17-18.
Claims 5-7, 12-14, and 19-20 are rejected based upon their dependency of a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correnti (US 20190199756 A1) in view of Kim (KR 20170079782 A).

REGARDING CLAIM 1, Correnti discloses, receiving, from a detection node, of a plurality of detection nodes, a detection message comprising detected vehicle information for a detected vehicle (Correnti: [ABS] ...a method includes obtaining sensor data from one or more sensors located at a property, detecting, based on the obtained sensor data, the presence of a drone, determining, based on the obtained sensor data, that the detected drone is an unauthorized drone...; [0010] In some implementations, determining, by the monitoring system and based on the obtained sensor data, that the detected drone is an unauthorized drone may include generating, by the monitoring system, a drone signature based on the obtained sensor data and determining, by the monitoring system and based on the drone signature, that the detected drone is an unauthorized drone; [0037] ...a mobile drone detecting sensors that can be used to monitor multiple different areas of a property...; [FIG. 1] ...a plurality of detection nodes...), wherein the detection message is generated based on detection of the detected vehicle by a directional radar system of the detection node (Correnti: [ABS] ...a method includes obtaining sensor data from one or more sensors located at a property, detecting, based on the obtained sensor data, the presence of a drone, determining, based on the obtained sensor data, that the detected drone is an unauthorized drone...; [FIG. 1] directional radar can be observed; [0089] ...radar detection of aerial speed of drone devices…;); obtaining nearby vehicle state information comprising information indicating position, speed, track, heading, or flight path for a plurality of nearby vehicles other than the detected vehicle (Correnti: [0089] ...radar detection of aerial speed of drone devices…; [0122] ...one or more drone detecting sensors 380 may track …); performing an analysis of the detected vehicle information and the nearby vehicle state information to confirm a state of the detected vehicle, or determine the detected vehicle to be an intruder vehicle (Correnti: [ABS] ...a method includes obtaining sensor data from one or more sensors located at a property, detecting, based on the obtained sensor data, the presence of a drone, determining, based on the obtained sensor data, that the detected drone is an unauthorized drone...;).
In this case, determining a drone to be "an unauthorized drone" is interpreted as an "intruder".
In this case, the detection sensors monitoring air space or skyward space in figure 1 is interpreted as directional radar.
In the quoted section, Correnti does not explicitly recite the terminology "radar". However, Correnti discloses a plurality of air space monitoring sensors for detecting intruder/unauthorized drone/UAV, which is parallel in service, result, and spirit. Additionally, elsewhere within the prior art reference to a radar is disclosed (e.g., [0089]).
Correnti discloses UAV sensors detecting an unauthorized UAV, and using a UAV to pursue/engage the unauthorized UAV, which implicitly discloses a message being sent to an intercepting drone. Correnti also discloses, a message is an intruder or possible intruder (unauthorized UAV). Which is interpreted as “and based on the analysis, transmitting a message to a relevant vehicle from among the plurality of nearby vehicles, wherein the message is one of an intruder message or a possible intruder message”.
However, Correnti does not explicitly disclose “transmitting”.
However, in the same field of endeavor, Kim discloses, “[0024] The air-tight approaching unmanned air vehicle 100 according to an embodiment of the present invention can transmit information using the ground control unit 10 and the wireless communication network 30. The ground control apparatus 10 can detect an unauthorized approach airborne aircraft entering from outside, for example, an intruding dron 20 using a radar, and obtain information on the position of the detected intruding dron 20 in accordance with the present invention To the air-access-inhibiting unmanned air vehicle 100 according to an embodiment of the present invention; [0045] The ground control server is disconnected and can wirelessly communicate with the net position transmitting unit 134 and the air access blocking unmanned airplane 100 that have fallen to the ground via the wireless communication network 30. [ Also, the ground control device 10 can detect the intruding drones 20 through the radar and can specify the position of the intruding drones 20, and can transmit the position information of the intruding drones 20 to the air access obstruction unmanned airplane 100; [FIG. 5]”, for the benefit of preventing drones from bypassing land access blocking infrastructure, such as the barbed wire in critical areas where access from the outside is controlled, which can result in difficulties in security for public, private, or military facilities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by Correnti to include transmitting  an intruder message to an inhibiting UAV disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to prevent drones from bypassing land access blocking infrastructure.

REGARDING CLAIMS 8 AND 15, limitations and motivations addressed, see claim 1 above (supra). For a memory storing instructions, and a processor executing the instructions to perform a process, see Correnti [0004].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Correnti (US 20190199756 A1) Kim (KR 20170079782 A) as applied to claim 1 above, and further in view of Li (US 20210065566 A1).

REGARDING CLAIM 2, Correnti in view of Kim remain as applied above to claim 1, and further, Correnti also discloses, the detection node includes a radar system (Correnti: [FIG. 1] directional radar can be observed; [0089] ...radar detection of aerial speed of drone devices…;), an interrogator system (Correnti: [ABS] ...a method includes obtaining sensor data from one or more sensors located at a property, detecting, based on the obtained sensor data, the presence of a drone, determining, based on the obtained sensor data, that the detected drone is an unauthorized drone...; [0010] In some implementations, determining, by the monitoring system and based on the obtained sensor data, that the detected drone is an unauthorized drone may include generating, by the monitoring system, a drone signature based on the obtained sensor data and determining, by the monitoring system and based on the drone signature, that the detected drone is an unauthorized drone;), and a data link system (Correnti: [0033] ...one or more communications links 142, one or more remote networks 150, one or more monitoring application servers 160), and the detection node is configured to: detect the presence of one of the plurality of vehicles by: controlling the radar system to scan for the presence of the one of plurality of vehicles (Correnti: [ABS] ...a method includes obtaining sensor data from one or more sensors located at a property, detecting, based on the obtained sensor data, the presence of a drone, determining, based on the obtained sensor data, that the detected drone is an unauthorized drone...; [FIG. 1] directional radar can be observed; [0089] ...radar detection of aerial speed of drone devices…;), and in response to detecting the presence of the one of the plurality of vehicles, control the data link system to transmit the detection message (Correnti: [0038] ...the broadcast sensor data may be detected by (or otherwise transmitted to) a monitoring application server 160 that is remote from the property 101 and the remote monitoring applications server 160 may generate a signature for the unidentified drone device 130; d[0042] In some implementations, responsive to determining that the drone 105 is an unauthorized drone, the drone detection unit 116 may generate and transmit one or more instructions to the network adjustment unit 118 that instruct the network adjustment unit 118 to initiate one or more operations to secure the network 140 based on the detection of the unauthorized drone 105.).
Correnti does not explicitly recite the terminology "interrogator system". However, Correnti discloses obtaining sensor information, a drone signature, and determining that a drone is an unauthorized drone. Which is interpreted as an interrogation.
Correnti in view of Kim does not explicitly disclose, controlling the interrogator system to transmit interrogation messages, receive vehicle-sent interrogation messages, or receive vehicle-sent identification messages from the one of the plurality of vehicles.
However, in the same field of endeavor, Li discloses, “[0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2”, for the benefit of performing high-level security functions at a localized area, such as a place of business, a home, a vehicle, a campus, an industrial facility, an air corridor (e.g., for use by drones), a roadway, and the like.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Correnti to include v2v communication taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to perform high-level security functions at a localized area.

REGARDING CLAIMS 9 AND 16, Li in view of Trundle, limitations and motivations addressed, see claim 2 above (supra).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correnti (US 20190199756 A1) in view of Kim (KR 20170079782 A) as applied to claim 1 above, and further in view of Lee (KR 20180058331 A).

REGARDING CLAIM 3, Correnti in view of Kim remain as applied above to claim 1, and further, Correnti in view of Kim do not explicitly disclose, extracting a detection node identifier from the detection message; determining a location of the detection node based on the node identifier; obtaining the vehicle state information based on the location of the detection node.
However, in the same field of endeavor, Lee discloses, “[0043-0055]; also see [0067]”, for the benefit of tracking intruder movement and calculating intruder coordinates across a monitored area.
Lee does not explicitly recite the terminology, "extracting a detection node identifier from the detection message; determining a location of the detection node based on the node identifier; obtaining the vehicle state information based on the location of the detection node". However, Lee discloses a position coordinate calculator for calculating the position of an intruding drone through the use of the coordinates of the reporting intruder detection sensors (nodes). Which implies extracting an  identifier from the detection message, because the position coordinate calculator recognizes the sensor number and location upon receipt of the intruding message.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Correnti to include node identifying information taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to track intruder movement and calculating intruder coordinates across a monitored area.

REGARDING CLAIMS 10 AND 17, limitations and motivations addressed, see claim 3 above (supra).

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correnti (US 20190199756 A1) in view of Kim (KR 20170079782 A) and Lee (KR 20180058331 A) as applied to claim 3 above, and further in view of Li (US 20210065566 A1).

REGARDING CLAIM 4, Correnti in view of Kim and Lee remains as applied above to claim 3, and further, Correnti also discloses, obtaining collective vehicle state information (Correnti: [ABS] ...a method includes obtaining sensor data from one or more sensors located at a property, detecting, based on the obtained sensor data, the presence of a drone, determining, based on the obtained sensor data, that the detected drone is an unauthorized drone...), the collective vehicle state information including vehicle positioning data for a second plurality of vehicles (Correnti: [ABS] ...a method includes obtaining sensor data from one or more sensors located at a property, detecting, based on the obtained sensor data, the presence of a drone, determining, based on the obtained sensor data, that the detected drone is an unauthorized drone...).
Correnti does not explicitly recite the terminology, “a second plurality of vehicles”. However, the claimed limitation is a duplication of essential steps/parts, which is of ordinary skill in the art. Further, the system disclosed by Correnti is capable of duplicating essential steps/processes/parts.
Correnti in view of Kim do not explicitly disclose, determining a list of vehicles of the second plurality of vehicles based on the collective vehicle state information and the location of the detection node, the list of vehicles corresponding to the plurality of vehicles; and filtering the collective vehicle state information based on the list to obtain the vehicle state information.
However, in the same field of endeavor, Li discloses, “[0143] ...PIBS Message Format PIBS Msg Type Source ID…; [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1”, motivation addressed, see claim 2 above (supra).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Correnti to include vehicle classification taught by Li. Motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 5, Correnti in view of Kim, Lee, and Li remains as applied above to claim 4, and further, Correnti also discloses, in response to determining the vehicle is not a known vehicle, performing an unknown vehicle process (Correnti: [ABS] ...determining, by the monitoring system, that the unauthorized drone (i) is communicating or (ii) attempting to communicate with a network associated with the property, selecting one or more network adjustment policies, and transmitting one or more instructions to (i) one or more monitoring system components or (ii) one or more network components that are configured to adjust network parameters based on the one or more selected network adjustment policies).
Correnti in view of Kim and Lee do not explicitly disclose, extracting a vehicle identification number (ID) for the detected vehicle from the detection message; determining whether the detected vehicle is a known vehicle based on the vehicle ID; in response to determining the vehicle is a known vehicle, performing a known vehicle process.
However, in the same field of endeavor, Li discloses, “[0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1. [FIG. 2] see "USER CREDENTIALS" and "VEHICLE REGISTRATION"; (also see ¶'s[0224-0225] Priority may be based on a unique identifier….)”, motivation addressed, see claim 2 above (supra).
Li does not explicitly recite the terminology "determining whether the detected vehicle is a known vehicle based on the vehicle ID". However, Li does disclose a database containing user credentials and vehicle registration (see fig. 2) and assigning priority based upon information obtained via UAV VIN (see at least para. [0224-0225]). Thus, implicitly teaching or suggesting "determining whether the detected vehicle is a known vehicle based on the vehicle ID".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Correnti to include VIN taught by Li. Motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 6, Correnti in view of Kim, Lee, and Li remains as applied above to claim 5, and further, Li also discloses, comparing the vehicle information to the vehicle state information (Li: [0145]); determining whether the detected vehicle is within a first threshold envelope of any vehicle of the vehicle state information, and/or within the first threshold envelope of a flight path for any vehicle of the vehicle state information (Li: [0146]); in response to determining the detected vehicle is within the first threshold envelope of any vehicle of the vehicle state information or in response to determining the detected vehicle is within the first threshold envelope of the flight path for any vehicle of the vehicle state information, transmitting the intruder message as the message to vehicles endangered by the detected vehicle, to determine the detected vehicle to be the intruder vehicle (Li: [0124]; [0180]; [0216]); and in response to determining the detected vehicle is not within the first threshold envelope of any vehicle of the vehicle state information and in response to determining the detected vehicle is not within the first threshold envelope of the flight path for any vehicle of the vehicle state information (Li: [0124]; [0216]), transmitting the possible intruder message as the message to a set of vehicles near the detected vehicle (Li: [0124]; [0180]; [0216]).

REGARDING CLAIM 7, Correnti in view of Kim, Lee, and Li remains as applied above to claim 5, and further, Li also discloses, comparing the vehicle information to the vehicle state information (Li: [0145]); determining whether the detected vehicle is within a second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information, and/or within the second threshold envelope of a flight path of the detected vehicle (Li: [0150-0151]); in response to determining the detected vehicle is within the second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information or in response to determining the detected vehicle is not within the second threshold envelope of the flight path of the detected vehicle (Li: [0150-0151]), transmitting an alert message as the message to the detected vehicle (Li: [0124]; [0180]; [0216]); and in response to determining the detected vehicle is within the second threshold envelope of the flight path of the detected vehicle or in response to determining the detected vehicle is not within the second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information (Li: [0150-0151]), transmitting a confirmation message as the message to the detected vehicle, to confirm the state of the detected vehicle (Li: [0124]; [0180]; [0216]).

REGARDING CLAIMS 11 AND 18, limitations and motivations addressed, see claim 4 above (supra).

REGARDING CLAIMS 12 AND 19, limitations and motivations addressed, see claim 5 above (supra).

REGARDING CLAIM 13, limitations and motivations addressed, see claim 6 above (supra).

REGARDING CLAIM 14, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 20, limitations and motivations addressed, see claims 6 and 7 above (supra).

Response to Arguments
Applicant’s arguments with respect to the 112(a) written description rejection in the office action dated 04-08-2022 have been fully considered and are persuasive.  The 112(a) written description rejection in the office action dated 04-08-2022 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-3 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for matter specifically challenged in the argument.
Applicant's arguments filed 06-08-2022 have been fully considered but they are not persuasive. Regarding claim 5, the applicant has contended that Li fails to disclose “extracting a vehicle identification number (ID) for the detected vehicle from the detection message; determining whether the detected vehicle is a known vehicle based on the vehicle ID; in response to determining the vehicle is a known vehicle, performing a known vehicle process”. The examiner respectfully disagrees.
First, “extracting a vehicle identification number (ID) for the detected vehicle from the detection message” is interpreted as “extracting a vehicle identification number (ID) for the detected vehicle” that is the detected vehicle in the message. If this is not the intended interpretation, the examiner suggests amending. It is the examiners assertion that the claim language and arguments do offer an interpretation or definition that is being argued for.
Second, extracting a detected vehicle VIN to identify a vehicle is part of the solution of the instant application, and the prior art’s. Absent a showing to the contrary, the specification is devoid a stated benefit for obtaining a vehicle VIN in a preferred manner or better way. Further, since the applicant has not disclosed that a specific manner of VIN acquisition solves any stated problem, it appears that the invention would perform equally as well with any other method of obtaining a vehicle VIN. In the absence of an unanticipated result, resulting in an improvement to the instant technological field, obtaining a VIN in any manner is a design choice because there are a variety of methods to obtain a vehicle VIN and the invention would perform equally as well. Without a benefit or improvement, any method for obtaining a vehicle VIN is as good as any and a design choice. A design choice does not make a limitation patentably distinct over a prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663